Title: To George Washington from Joseph Jones, 21 February 1781
From: Jones, Joseph
To: Washington, George


                        
                            Dear Sr
                            Phila. 21st Feby 1781
                        
                        I beg leave to mention to you a young Gentleman captured by the Enemy when the Buckskin fell into their hands
                            in Chesapeake Bay and who was put on shore under parole and wishes to be discharged from the Obligation as soon as
                            possible as he conceives it restrains him not only from acting in the Field should the situation of his Country require
                            his Services but even from attending the Hospitile for his instruction wch he is very desirous of doing The person I speak
                            of is Dr Jno. Lewis a son of the late Mr Charles Lewis whose name I mentd to you some years ago while he was in New York
                            and being refused the liberty of coming out was at length obliged to return to Great Britain. His parole is I think
                            singular as it extends only to his not doing or speaking any thing to the prejudice of the Enemy
                            without the clause of rendering himself when called for.
                        You will receive from the president a Copy of a Report which has passed in Congress in consequence of Col.
                            Harrisons communications—you will also be informed of the arrival of Provost with a reinforcement to the Enemy in the
                            South and of his progress since his arrival Arnolds position at Portsmouth Provost in North Carolina and Cornwallis in
                            South Carolina will I fear effectually obstruct the supplies from our state or so delay them as to render Greenes
                            situation critical. If the French Ships from Rhode Island shall suceed in their enterprise in the Chesapeake the event
                            will be propitious and produce the happiest effects. Our state will be thereby further aided by a supply of 1000
                                stand of Arms and some Stores retaken in the Comiti and sent forward in one of the French Frigates.
                            The arrival of Provost and the great want of Arms in the Southern States it must be confessed presents a rather gloomy
                            prospect and under this temper of Mind you will receive a Letter reiterating what has I think been several times
                            intimated, a desire that you will pay particular attention to the Southern department. I wish we could but content
                            ourselves with a communication of Facts and any reflections upon them for illustration leaving the combination and
                            execution of the various operations of a Campaign to those whose business it is to project and execute them. P. Jones’s
                            arrival gives us no releif in cloathing or Arms, a disappointment the more to be regretted as our wants increase yet we
                            know not whom to blame—Jones will I expect unfold this dark and as yet mysterious business. I presume you must have been
                            informed that Virga has receded from her former instructions to her Delegates in Congress respecting the claim on her part
                            to the free Navigation of the Mississippi wch if approved by Congress will probably bring abt an alliance with Spain and
                            an acknowledgemt of our Independence. No doubt this event if it takes place will give us more Credit in Europe but we pay
                            dear for it. We are abt appointing the Officers who are to be at the head of our great departments, yesterday Mr Morris
                            withe a vote agt him (tho S.A. and his Colleague Genl W. declined to ballot) was chosen Financier—I cannot say he will
                            accept but have some hopes he will—our Finances want a Necker to arrange and reform them—Morris is I believe the best
                            qualified of any our Country affords for the arduous undertaking we shall in a day or two appoint the Officers for the
                            foreign affairs and the Marine—I wish we had Men in these Offices as well qualified to execute them as Morris in the
                            Treasury—some however that are nominated if they can be chosen will do very well. We are under
                            difficulties abt the War Office, least any person we could now put into it may answer so well as the present Commissrs
                            this may and I suspect will postpone that appointment. with great esteem Dr Sr Yr aff. servt
                        
                            Jos. Jones
                        
                    